                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )          No. 5:20-CR-06007-DGK-03
                                                 )
RYAN MONTGOMERY,                                 )
                                                 )
       Defendant.                                )

         ORDER DENYING MOTION TO REVOKE ORDER OF DETENTION

       Now before the Court is Defendant’s Appeal of Magistrate’s Order of Detention and the

Government’s opposition. ECF Nos. 60, 69.

       Defendant was arrested in November 2020 in Oregon after being indicted on charges of

conspiracy to advertise child pornography under 18 U.S.C. §§ 2251(d)–(e) and conspiracy to

distribute and receive child pornography under 18 U.C.C. §§ 2252A(a)(2) and (b)(1). Superseding

Indictment, ECF No. 54. After a detention hearing in a federal court in Oregon, the judge presiding

over the hearing ordered Defendant detained, but did not issue a written detention order. In

December, Defendant was transferred to the Western District of Missouri.            The Missouri

magistrate judge followed the detention order issued in Oregon and ordered Defendant to remain

in custody. Initial Appearance and Arraignment Minute Entry, ECF No. 42.

       After considering Defendant’s motion and the Government’s opposition, the Court rules as

follows. Defendant’s charges carry with them a presumption that “no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of the

community . . . .” 18 U.S.C. § 3142(e)(3)(E). Thus, Defendant carries the burden to rebut this

presumption. Id. Defendant fails to do so.




         Case 5:20-cr-06007-DGK Document 76 Filed 03/23/21 Page 1 of 2
        While Defendant has no criminal history, the pending charges are serious. He faces up to

fifty years’ imprisonment if convicted. The alleged facts supporting the charges include taking

pictures of minors without their knowledge, viewing and possessing child pornography, and

helping enable others obtain child pornography.       These activities pose a danger to others,

especially minors. Defendant’s plan if released fails to adequately alleviate these dangers.

        If released, Defendant would return to Oregon and reside with his parents, sister, and

brother-in-law. But his mother runs an in-home music studio and provides music lessons to minors

in the house where Defendant would live. Moreover, Defendant has no known ties with the State

of Missouri. Thus, the Court finds that, if Defendant is released, it cannot reasonably assure the

safety of the community or be reasonably assured of his appearance.

        After conducting an independent review of the record and the applicable law, the Court

finds the Government has shown by clear and convincing evidence that no condition of release, or

combination of conditions of release, will reasonably assure the safety of the community. The

Government has also shown by a preponderance of the evidence that no condition or combination

of conditions will reasonably assure Defendant’s appearance as required.

        Accordingly, Defendant’s Motion (Doc. 222) is DENIED.

        IT IS SO ORDERED.

Date:   March 23, 2021                                /s/ Greg Kays                            .




                                                     GREG KAYS, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                      2
          Case 5:20-cr-06007-DGK Document 76 Filed 03/23/21 Page 2 of 2
